Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of September 26, 2019 (the “Effective Date”), by and between Lee
Kalowski (“Executive”) and Bicycle Therapeutics Inc. (the “Company”).

 

Executive has been employed by the Company as its President and Chief Financial
Officer pursuant to the Employment Agreement with the Company dated July 24,
2017, which was then amended and restated May 28, 2019 (the “Prior Agreement”).

 

The Company desires to continue to employ Executive and, in connection
therewith, to compensate Executive for Executive’s personal services to the
Company; and

 

Executive wishes to continue to be employed by the Company and provide personal
services to the Company in return for certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               At-Will Employment.  Executive shall continue
to be employed by the Company on an “at-will” basis, meaning either the Company
or Executive may terminate Executive’s employment at any time, with or without
Cause (as defined in Section 6.2(f) below), Good Reason (as defined in
Section 6.2(e) below), or advance notice.  Any contrary representations that may
have been made to Executive shall be superseded by this Agreement.  This
Agreement shall constitute the full and complete agreement between Executive and
the Company on the “at-will” nature of Executive’s employment with the Company,
which may be changed only in an express written agreement signed by Executive
and a duly authorized officer of the Company.  Executive’s rights to any salary
or cash bonus following a termination shall be only as set forth in Section 6 or
under any applicable benefit or equity plan.

 

1.2                               Position.  Subject to the terms set forth
herein, the Company agrees to continue to employ Executive and Executive hereby
accepts such continued employment.  In addition, Executive shall continue to
serve as President and Chief Financial Officer.  During the term of Executive’s
employment with the Company, and excluding periods of vacation and sick leave to
which Executive is entitled, Executive shall devote all business time and
attention to the affairs of the Company necessary to discharge the
responsibilities assigned hereunder, and shall use commercially reasonable
efforts to perform faithfully and efficiently such responsibilities.

 

1.3                               Duties.  Executive will continue to render
such business and professional services in the performance of Executive’s duties
(consistent with Executive’s position as President and Chief Financial Officer)
to the Company, and for the benefit of the Company’s parent, Bicycle
Therapeutics plc (“BTL”).  Executive shall continue to report to BTL’s Chief
Executive Officer.  For the avoidance of doubt and for ease of understanding the
intent of the arrangement, all of Executive’s services described herein shall be
provided directly to the Company, which will, in turn, continue to

 

--------------------------------------------------------------------------------



 

provide such services to BTL pursuant to an arm’s length intra-company
agreement.  To the extent that Executive engages in any services contemplated
herein on BTL’s behalf that involve the execution and negotiation of legal
documents, such services will be performed in the United Kingdom.  Executive
shall continue to be expected to perform Executive’s duties under this Agreement
out of the Company’s office in Lexington, Massachusetts, or such other location
as assigned.  In addition, Executive shall make such business trips to such
places as may be reasonably necessary or advisable for the efficient operations
of the Company.

 

1.4                               Company Policies and Benefits.  The employment
relationship between the parties shall continue to be subject to the Company’s
written personnel policies and procedures as they may be adopted, revised, or
deleted from time to time in the Company’s sole discretion.      Executive will
continue to be eligible to participate on the same basis as similarly-situated
employees in the Company’s benefit plans in effect from time to time during
Executive’s employment.  Subject to the preceding sentence, the Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion.  All matters of eligibility for coverage or benefits under any
benefit plan shall be determined in accordance with the provisions of such
plan.  Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

1.5                               Vacation.  During the term of Executive’s
employment with the Company, Executive shall continue to accrue five weeks of
paid time off per calendar year (prorated for partial years), subject to the
Company’s paid time off policy, as in effect from time to time.

 

1.6                               Pension.  During the term of Executive’s
employment with the Company, Executive shall continue to be eligible to receive
up to four (4) percent of Base Salary as contributions to a safe harbor
401(k) plan.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  Executive shall receive an annualized
base salary of $450,000, subject to review and increase (but not decrease) from
time to time by the Company in its sole discretion, payable subject to standard
federal and state payroll withholding requirements in accordance with the
Company’s standard payroll practices (the “Base Salary”).

 

2.2                               Bonus.

 

(a)                                 During Employment.  Executive shall be
eligible to earn an annual performance bonus (the “Annual Bonus”) with an annual
target of 40% (the “Target Percentage”) of Executive’s then-current Base
Salary.   The Annual Bonus will be based upon the assessment by the Board of
Directors of the Company (the “Board”) or a committee thereof of Executive’s
performance and the Company’s attainment of targeted goals (as set by the
Company and confirmed by the Board in its reasonable good faith discretion) over
the applicable calendar year.  The Annual Bonus, if any, will be subject to
applicable payroll deductions and withholdings.  No amount of any Annual Bonus
is guaranteed at any time, and, except as otherwise stated in Sections
6.3(a)(iii), Executive must be an employee in good standing through the date the
Annual Bonus is paid to be eligible to receive an Annual Bonus, except as set
forth in Section 6.1(a).  No partial or prorated bonuses will be provided.
 Subject to Section 6.3(b) related to payments upon certain terminations of

 

2

--------------------------------------------------------------------------------



 

employment, any Annual Bonus, if earned, will be paid at the same time annual
bonuses are generally paid to other similarly-situated employees of the
Company.  Executive’s eligibility for an Annual Bonus is subject to change in
the discretion of the Board (or any authorized committee thereof).

 

(b)                                 Upon Termination.  Subject to the provisions
of Section 6, in the event Executive leaves the employ of the Company for any
reason prior to the date the Annual Bonus is paid, Executive is not eligible to
earn such Annual Bonus, prorated or otherwise.

 

(c)                                  Equity Awards.  The equity awards held by
the Executive shall continue to be governed by the terms and conditions of the
Company’s applicable equity incentive plan(s) and the applicable award
agreement(s) governing the terms of such equity awards held by the Executive
(collectively, the “Equity Documents”); provided, however, and notwithstanding
anything to the contrary in the Equity Documents, Section 6.3(a)(iv) of this
Agreement shall apply in the event of a termination by the Company without Cause
or by the Executive for Good Reason, in either case within 12 months after a
Change in Control (as defined in Exhibit A hereto).

 

2.3                               Expense Reimbursement.  The Company will
reimburse Executive for reasonable business expenses in accordance with the
Company’s standard expense reimbursement policy, subject to any applicable
payroll withholdings and deductions (if any).  For the avoidance of doubt, to
the extent that any reimbursements payable to Executive are subject to the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”): (a) any such reimbursements will be paid no later than December 31 of
the year following the year in which the expense was incurred, (b) the amount of
expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (c) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.

 

3.                                            CONFIDENTIAL
INFORMATION, INVENTIONS, NON-SOLICITATION AND NON-COMPETITION OBLIGATIONS.  In
connection with Executive’s continued employment with the Company and in
exchange for good and valuable consideration, Executive will continue to receive
and continue to have access to the Company’s confidential information and trade
secrets.  Accordingly, and in consideration of the benefits that Executive is
eligible to receive under this Agreement, Executive agrees to sign the Company’s
Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement (the “Confidential Information Agreement”), attached
as Exhibit B, which contains restrictive covenants and prohibits unauthorized
use or disclosure of the Company’s confidential information and trade secrets,
among other obligations.  The Confidential Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement and will supersede, prospectively
only, the agreement that Executive previously signed relating to the same
subject matter.

 

4.                                            OUTSIDE ACTIVITIES.  Except with
the prior written consent of the Board, Executive will not, while employed by
the Company, undertake or engage in any other employment, occupation, or
business enterprise that would interfere with Executive’s responsibilities and
the performance of Executive’s duties hereunder except for (i) reasonable time
devoted to volunteer services for or on behalf of such religious, educational,
non-profit, and/or other charitable organization as Executive may wish to serve,
(ii) reasonable time devoted to activities in the non-profit and business
communities consistent with Executive’s position with the Company,
(iii) reasonable time serving as trustee, director, or advisor to any family
companies or trusts, or (iv) with prior written notice to the

 

3

--------------------------------------------------------------------------------



 

Board, reasonable time devoted to service as a member of the board of directors
(or its equivalent in the case of a non-corporate entity) of a non-competing
business; so long as the activities set forth in clauses (i), (ii), (iii), and
(iv) (A) do not, individually or in the aggregate, interfere with the
performance of the Executive’s duties under this Agreement, (B) are not contrary
to the interests of the Company or its Affiliates or competitive in any way with
the Company its Affiliates or (C) are not in the field of constrained peptide
drugs or therapeutics (including, without limitation, any work in the field of
lead peptide identification and optimization and pre-clinical development of
constrained peptide therapeutics).  In addition, the activities set forth in
clauses (i), (ii), (iii), and (iv) may not exceed, in the aggregate, 6 days of
Executive’s services per year, which permitted time commitment may be increased
by the Board, in its discretion which shall not be unreasonably withheld, to up
to 12 days per year where a new specific opportunity has been identified by
Executive which would give Executive experience that is considered to be of
wider benefit to the Company.  This restriction shall not, however, preclude
Executive from (x) owning less than one percent (1%) of the total outstanding
shares of a publicly traded company, (y) managing Executive’s passive personal
investments, or (z) employment or service in any capacity with Affiliates of the
Company.  As used in this Agreement, “Affiliates” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act of 1933, as amended.  The Board will
have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

 

5.                                      NO CONFLICT WITH EXISTING OBLIGATIONS. 
Executive represents that Executive’s performance of all the terms of this
Agreement and continued service as an employee of the Company do not and will
not breach any agreement or obligation of any kind made prior to Executive’s
employment by the Company, including agreements or obligations Executive may
have with prior employers or entities for which Executive has provided
services.  Executive has not entered into, and Executive agrees that Executive
will not enter into, any agreement or obligation, either written or oral, in
conflict herewith or with Executive’s duties to the Company.

 

6.                                      TERMINATION OF EMPLOYMENT.  The parties
acknowledge that Executive’s employment relationship with the Company continues
to be at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause (as defined below) or advance
notice.  The provisions in this Section govern the amount of compensation, if
any, to be provided to Executive upon termination of employment and do not alter
this at-will status.

 

6.1                               Termination by Virtue of Death or Disability
of Executive.

 

(a)                                 In the event of Executive’s death while
employed pursuant to this Agreement, all obligations of the parties hereunder
and Executive’s employment shall terminate immediately, and the Company shall,
pursuant to the Company’s standard payroll policies and applicable law, pay to
Executive’s legal representatives the Accrued Obligations (as defined in
Section 6.2(d) below) due to Executive, along with any Special Bonus Payment (as
that term is defined below).

 

(b)                                 Subject to applicable state and federal law,
the Company shall at all times have the right, upon written notice to Executive,
to terminate this Agreement based on Executive’s Disability (as defined below). 
Termination by the Company of Executive’s employment

 

4

--------------------------------------------------------------------------------



 

based on “Disability” shall mean termination because Executive is unable due to
a physical or mental condition to perform the essential functions of Executive’s
position with or without reasonable accommodation for six (6) months in the
aggregate during any twelve (12) month period or based on the written
certification by two licensed physicians of the likely continuation of such
condition for such period.  This definition shall be interpreted and applied
consistent with the Americans with Disabilities Act, the Family and Medical
Leave Act, and other applicable law. In the event Executive’s employment is
terminated based on Executive’s Disability, Executive will be entitled to the
Accrued Obligations due to Executive, along with any Special Bonus Payment (as
that term is defined below).

 

(c)                                  If the Executive’s termination due to death
or Disability occurs between January 1 and the payment date of the Annual Bonus
that Executive would have otherwise earned for performance in the calendar year
preceding the termination due to death or Disability, then and only then will
Executive be paid the full Annual Bonus amount that Executive would have
otherwise earned for performance in such preceding calendar year (the “Special
Bonus Payment”).

 

6.2                               Termination by the Company or Resignation by
Executive.

 

(a)                                 The Company shall have the right to
terminate Executive’s employment pursuant to this Section 6.2 at any time
(subject to any applicable cure period stated in Section 6.2(f)) with or without
Cause or advance notice, by giving notice as described in Section 7.1 of this
Agreement.  Likewise, Executive can resign from employment with or without Good
Reason, by giving notice as described in Section 7.1 of this Agreement. 
Executive hereby agrees to comply with the additional notice requirements set
forth in Section 6.2(e) below for any resignation for Good Reason.  If Executive
is terminated by the Company (with or without Cause) or resigns from employment
with the Company (with or without Good Reason), then Executive shall be entitled
to the Accrued Obligations (as defined below).  In addition, if Executive is
terminated without Cause or resigns for Good Reason, and provided that such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and further provided that Executive
executes and allows to become effective a separation agreement that includes,
among other terms, a general release of claims in favor of the Company and its
Affiliates and representatives and a non-competition clause, in the form
presented by the Company (the “Separation Agreement”), and subject to
Section 6.2(b) (the date that the general release of claims in the Separation
Agreement becomes effective and may no longer be revoked by Executive is
referred to as the “Release Date”), then Executive shall be eligible to receive
the following severance benefits (collectively the “Non-CIC Severance
Benefits”):

 

(i)                                    An amount equal to nine (9) months of
Executive’s then current Base Salary, less standard payroll deductions and
withholdings, paid in installments on the Company’s regular payroll dates; and

 

(ii)                                Provided Executive or Executive’s covered
dependents, as the case may be, timely elects continued coverage under COBRA
under the Company’s group health plans following such termination, the portion
of the COBRA premiums which is equal to the cost of the coverage that the
Company was paying as of the date of termination, to continue Executive’s (and
Executive’s covered dependents, as applicable) health insurance coverage in
effect on the termination date until the earliest of:  (1) nine (9) months
following

 

5

--------------------------------------------------------------------------------



 

the termination date; (2) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (3) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the termination date through the earlier of (1)-(3), (the “COBRA
Payment Period”)).  Notwithstanding the foregoing, if at any time the Company
determines that its payment of COBRA premiums on Executive’s behalf would result
in a violation of applicable law (including, but not limited to, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of paying COBRA premiums
pursuant to this Section, the Company shall pay Executive on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax
withholding, for the remainder of the COBRA Payment Period.  Nothing in this
Agreement shall deprive Executive of Executive’s rights under COBRA or ERISA for
benefits under plans and policies arising under Executive’s employment by the
Company.

 

(b)                                 Executive shall not receive the Non-CIC
Severance Benefits pursuant to Section 6.2(a) unless Executive executes the
Separation Agreement within the consideration period specified therein, which
shall in no event be more than forty-five (45) days, and until the Separation
Agreement becomes effective and can no longer be revoked by Executive under its
terms.  Executive’s ability to receive benefits pursuant to Section 6.2(a) is
further conditioned upon Executive:  (i) returning all Company property;
(ii) complying with Executive’s post-termination obligations under this
Agreement and the Confidential Information Agreement; (iii) complying with the
Separation Agreement, including without limitation any non-disparagement,
non-competition, and confidentiality provisions contained therein; and
(iv) resignation from any other positions Executive holds with the Company,
effective no later than Executive’s date of termination (or such other date as
requested by the Board).

 

(c)                                  The Company will not make any payments to
Executive with respect to any of the benefits pursuant to Section 6.2(a) prior
to the 60th day following Executive’s date of termination.  On the first payroll
date after the 60th day following Executive’s date of termination, and provided
that Executive has delivered an effective Separation Agreement, the Company will
make the first payment to Executive under Section 6.2(a)(i) and, in a lump sum,
an amount equal to the aggregate amount of payments that the Company would have
paid Executive through such date had the payments commenced on Executive’s date
of termination through such 60th day, with the balance of the payments paid
thereafter on the schedule described above, subject to any delay in payment
required by Section 6.6.

 

(d)                                 For purposes of this Agreement, “Accrued
Obligations” are (i) Executive’s accrued but unpaid salary through the date of
termination and, if required by applicable law and the Company’s applicable
policy as of the time of termination, any accrued but unused vacation through
the date of termination (both of which, for purpose of clarity, shall be paid in
cash), (ii) any unreimbursed business expenses incurred by Executive payable in
accordance with the Company’s standard expense reimbursement policies, and
(iii) benefits owed to Executive under any qualified retirement plan or health
and welfare benefit plan in which Executive was a participant in accordance with
applicable law and the provisions of such plan.

 

6

--------------------------------------------------------------------------------



 

(e)                                  For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without
Executive’s express prior written consent:  (i) a material reduction by the
Company of Executive’s Base Salary (other than in a broad based reduction
similarly affecting all other members of the Company’s executive management);
(ii) the relocation of Executive’s principal place of employment, without
Executive’s consent, to a place that increases Executive’s one-way commute by
more than fifty (50) miles as compared to Executive’s then-current principal
place of employment immediately prior to such relocation; or (iii) a material
reduction in Executive’s duties, authority, or responsibilities for the Company
relative to Executive’s duties, authority, or responsibilities in effect
immediately prior to such reduction; provided, however, that, any such
termination by Executive shall only be deemed for Good Reason pursuant to this
definition if:  (1) Executive gives the Company written notice of Executive’s
intent to terminate for Good Reason within thirty (30) days following
Executive’s learning of the occurrence of the condition(s) that Executive
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(3) Executive voluntarily terminates Executive’s employment within thirty (30)
days following the end of the Cure Period.

 

(f)                                   For purposes of this Agreement, “Cause” 
means (i) a material breach of any covenant or condition under this Agreement or
any other agreement between the parties; (ii) any act constituting dishonesty,
fraud, immoral or disreputable conduct which is reasonably likely to cause harm
(including reputational harm) to the Company; (iii) any conduct which
constitutes a felony under applicable law; (iv) material violation of any
Company policy (including but not limited to Company policies preventing
harassment), after the expiration of thirty (30) days without cure after written
notice of such violation to the extent such violation is curable; (v) refusal to
follow or implement a clear, lawful and reasonable directive of Company after
the expiration of thirty (30) days without cure after written notice of such
failure to the extent such failure is curable; (vi) gross negligence or
incompetence in the performance of Executive’s  duties after the expiration of
thirty (30) days without cure after written notice of such failure; or
(vii) breach of fiduciary duty.

 

(g)                                 The benefits provided to Executive pursuant
to this Section 6.2 are in lieu of, and not in addition to, any benefits to
which Executive may otherwise be entitled under any Company severance plan,
policy, or program.

 

(h)                                 Any damages caused by the termination of
Executive’s employment without Cause or for Good Reason would be difficult to
ascertain; therefore, the Non-CIC Severance Benefits for which Executive is
eligible pursuant to Section 6.2(a) above in exchange for the Separation
Agreement is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

 

(i)                                    If the Company terminates Executive’s
employment for Cause, or Executive resigns from employment with the Company
without Good Reason, regardless of whether or not such termination is in
connection with a Change in Control, then Executive shall be entitled to the
Accrued Obligations, but Executive will not receive the Non-CIC Severance
Benefits, the CIC Severance Benefits, or any other severance compensation or
benefit.

 

7

--------------------------------------------------------------------------------



 

6.3                               Resignation by Executive for Good Reason or
Termination by the Company without Cause (in connection with a Change in
Control).

 

(a)                                 In the event that the Company terminates
Executive’s employment without Cause or Executive resigns for Good Reason within
twelve (12) months following the effective date of a Change in Control (“Change
in Control Termination Date”), then Executive shall be entitled to the Accrued
Obligations and, subject to Executive’s compliance with Section 6.2(b) above,
Executive shall be eligible to receive the following severance benefits
(collectively the “CIC Severance Benefits”), subject to the terms and conditions
set forth in Section 6.3(b):

 

(i)                                    An amount equal to twelve (12) months of
Executive’s then current Base Salary, less standard payroll deductions and
withholdings, paid in installments on the Company’s regular payroll dates; and

 

(ii)                                Provided Executive or Executive’s covered
dependents, as the case may be, timely elects continued coverage under COBRA
under the Company’s group health plans following such termination, the portion
of the COBRA premiums which is equal to the cost of the coverage that the
Company was paying as of the date of termination, to continue Executive’s (and
Executive’s covered dependents, as applicable) health insurance coverage in
effect on the termination date until the earliest of:  (1) twelve (12) months
following the termination date; (2) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (3) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the termination date through the earlier of (1)-(3), (the “CIC COBRA
Payment Period”).  Notwithstanding the foregoing, if at any time the Company
determines that its payment of COBRA premiums on Executive’s behalf would result
in a violation of applicable law (including, but not limited to, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of paying COBRA premiums
pursuant to this Section, the Company shall pay Executive on the last day of
each remaining month of the CIC COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premium for such month, subject to applicable tax
withholding, for the remainder of the CIC COBRA Payment Period.  Nothing in this
Agreement shall deprive Executive of Executive’s rights under COBRA or ERISA for
benefits under plans and policies arising under Executive’s employment by the
Company;

 

(iii)                            A lump sum cash payment in an amount equal to
the full Annual Bonus calculated at the Target Percentage for the year in which
the termination occurs, subject to standard payroll deductions and withholdings;
and

 

(iv)                             Effective as of Executive’s Change in Control
Termination Date (and notwithstanding anything to the contrary in the applicable
equity incentive plan(s) and the applicable award agreement(s) governing the
terms of such equity awards), the vesting and exercisability of all outstanding
equity awards held by Executive immediately prior to the Change in Control
Termination Date shall be accelerated in full, and otherwise shall be
administered in accordance with the applicable equity incentive plan(s) and the
applicable award agreement(s) governing the terms of such equity awards.

 

8

--------------------------------------------------------------------------------



 

(b)                                 The Company will not make any payments to
Executive with respect to any of the benefits pursuant to Section 6.3(a) prior
to the 60th day following Executive’s date of termination.  On the first payroll
date after the 60th day following Executive’s date of termination, and provided
that Executive has delivered an effective Separation Agreement, the Company will
(i) make the first payment to Executive under Section 6.2(a)(i) and, in a lump
sum, an amount equal to the aggregate amount of payments that the Company would
have paid Executive through such date had the payments commenced on Executive’s
date of termination through such 60th day, with the balance of the payments paid
thereafter on the schedule described above; and (ii) make the lump sum payment
specified in Section 6.3(a)(iii) that has not yet been made due to this
Section 6.3(b), in the cases of (i) and (ii) subject to any delay in payment
required by Section 6.6.

 

(c)                                  The benefits provided to Executive pursuant
to this Section 6.3 are in lieu of, and not in addition to, any benefits to
which Executive may otherwise be entitled under any Company severance plan,
policy, or program.  For avoidance of doubt, Executive shall not be eligible for
both CIC Severance and Non-CIC Severance.

 

(d)                                 Any damages caused by the termination of
Executive’s employment without Cause or for Good Reason in connection with a
Change in Control would be difficult to ascertain; therefore, the CIC Severance
Benefits for which Executive is eligible pursuant to Section 6.3(a) above in
exchange for the Separation Agreement is agreed to by the parties as liquidated
damages, to serve as full compensation, and not a penalty.

 

6.4                               Cooperation With the Company After Termination
of Employment.  Following termination of Executive’s employment for any reason,
Executive shall reasonably cooperate with the Company in all matters relating to
the winding up of Executive’s pending work including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to such other executives as may be designated by the Company;
provided, that the Company agrees that the Company (a) shall make reasonable
efforts to minimize disruption of Executive’s other activities, and (b) shall
reimburse Executive for all reasonable expenses incurred in connection with such
cooperation.

 

6.5                               Effect of Termination.  Executive agrees that
should Executive’s employment be terminated for any reason, Executive shall be
deemed to have resigned from any and all positions with the Company, including,
but not limited to, a position on the Board and all positions with any and all
subsidiaries and Affiliates of the Company.

 

6.6                               Application of Section 409A.

 

(a)                                 It is intended that all of the compensation
payable under this Agreement, to the greatest extent possible, either complies
with the requirements of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) or satisfies one or more of the exemptions from the application
of Section 409A, and this Agreement will be construed in a manner consistent
with such intention, incorporating by reference all required definitions and
payment terms.

 

(b)                                 No severance payments will be made under
this Agreement unless Executive’s termination of employment constitutes a
Separation from Service.  For purposes of

 

9

--------------------------------------------------------------------------------



 

Section 409A (including, without limitation, for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any
installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.

 

(c)                                  To the extent that any severance payments
are deferred compensation under Section 409A, and are not otherwise exempt from
the application of Section 409A, then, to the extent required to comply with
Section 409A, if the period during which Executive may consider and sign the
Separation Agreement spans two calendar years, the severance payments will not
begin until the second calendar year.  If the Company determines that the
severance benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A and if Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code at
the time of Executive’s Separation from Service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the severance will be delayed as follows:  on the
earlier to occur of (a) the date that is six months and one day after
Executive’s Separation from Service, and (b) the date of Executive’s death, the
Company will:  (i) pay to Executive a lump sum amount equal to the sum of the
severance benefits that Executive would otherwise have received if the
commencement of the payment of the severance benefits had not been delayed
pursuant to this Section 6.6(c); and (ii) commence paying the balance of the
severance benefits in accordance with the applicable payment schedule set forth
in Sections 6.2 and 6.3.  No interest shall be due on any amounts deferred
pursuant to this Section 6.6(c).

 

(d)                                 To the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year.  The Company makes no representation that compensation
paid pursuant to the terms of this Agreement will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
any such payment.

 

6.7                               Excise Tax Adjustment.

 

(a)                                 If any payment or benefit Executive will or
may receive from the Company or otherwise (a “280G Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this Section, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment provided
pursuant to this Agreement (a “Payment”) shall be equal to the Reduced Amount. 
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account all applicable federal, state, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of

 

10

--------------------------------------------------------------------------------



 

the preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b)                                 Notwithstanding any provision of this
Section 6.7 to the contrary, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

 

(c)                                  Unless Executive and the Company agree on
an alternative accounting firm or law firm, the accounting firm engaged by the
Company for general tax compliance purposes as of the day prior to the effective
date of the Change in Control transaction shall perform the foregoing
calculations.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control transaction, the Company shall appoint a nationally recognized
accounting or law firm to make the determinations required by this Section 6.7. 
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder.  The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Executive and the Company within fifteen
(15) calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Executive or
the Company) or such other time as requested by Executive or the Company.

 

(d)                                 If Executive receives a Payment for which
the Reduced Amount was determined pursuant to clause (x) of Section 6.7(a) and
the Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, Executive agrees to promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of Section 6.7(a)) so that no portion of the remaining Payment is subject to
the Excise Tax.  For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) of Section 6.7(a), Executive shall have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

 

7.                                            GENERAL PROVISIONS.

 

7.1                               Notices.  Any notices required hereunder shall
be in writing and shall be deemed effectively given:  (a) upon personal delivery
to the party to be notified, (b) when sent by electronic mail or confirmed
facsimile if sent during normal business hours of the recipient, and if not,
then on the next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally

 

11

--------------------------------------------------------------------------------



 

recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company at its
primary office location and to Executive at Executive’s address as listed on the
Company payroll or (if notice is given prior to Executive’s termination of
employment) to Executive’s Company-issued email address, or at such other
address as the Company or Executive may designate by ten (10) days’ advance
written notice to the other.

 

7.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed, and enforced in such
jurisdiction as if such invalid, illegal, or unenforceable provisions had never
been contained herein.

 

7.3                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, Executive or the Company shall not
thereby be deemed to have waived any preceding or succeeding breach of the same
or any other provision of this Agreement.

 

7.4                               Complete Agreement.  This Agreement (including
Exhibits A and B), and any other separate agreement relating to equity awards
constitute the entire agreement between Executive and the Company with regard to
the subject matter hereof and supersede any prior oral discussions or written
communications and agreements, including the Prior Agreements.  This Agreement
is entered into without reliance on any promise or representation other than
those expressly contained herein, and it cannot be modified or amended except in
writing signed by Executive and an authorized officer of the Company.

 

7.5                               Counterparts.  This Agreement may be executed
by electronic transmission and in separate counterparts, any one of which need
not contain signatures of more than one party, but all of which taken together
will constitute one and the same Agreement.

 

7.6                               Headings.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.7                               Successors and Assigns.  The Company shall
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any company or other entity with or into which the Company may
hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, if in any such case said company or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder.  Executive may not assign or transfer this Agreement or
any rights or obligations hereunder, other than to Executive’s estate upon
Executive’s death.

 

7.8                               Choice of Law.  All questions concerning the
construction, validity, and interpretation of this Agreement will be governed by
the laws of the Commonwealth of Massachusetts.

 

12

--------------------------------------------------------------------------------



 

7.9                               Resolution of Disputes.  To ensure the timely
and economical resolution of disputes that may arise in connection with
Executive’s employment with the Company, Executive and the Company agree that
any and all disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance, negotiation, execution, or interpretation
of this Agreement, or Executive’s employment, or the termination of Executive’s
employment, including but not limited to all statutory claims, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration by a
single arbitrator conducted in Boston, Massachusetts by Judicial Arbitration and
Mediation Services Inc. (“JAMS”) under the then applicable JAMS rules (at the
following web address: https://www.jamsadr.com/rules-employment-arbitration/);
provided, however, this arbitration provision shall not apply to sexual
harassment claims to the extent prohibited by applicable law.  A hard copy of
the rules will be provided to Executive upon request.  By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding. 
In addition, all claims, disputes, or causes of action under this provision,
whether by Executive or the Company, must be brought in an individual capacity,
and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity.  The arbitrator may not consolidate
the claims of more than one person or entity, and may not preside over any form
of representative or class proceeding.  To the extent that the preceding
sentences regarding class claims or proceedings are found to violate applicable
law or are otherwise found unenforceable, any claim(s) alleged or brought on
behalf of a class shall proceed in a court of law rather than by arbitration. 
The Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  Questions of whether a claim is
subject to arbitration under this Agreement shall be decided by the arbitrator. 
Likewise, procedural questions which grow out of the dispute and bear on the
final disposition are also matters for the arbitrator.  The arbitrator shall: 
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law;
(b) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award;  (c) be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law; and (d) is authorized to award attorneys’ fees to the
prevailing party.  Subject to the foregoing sentence, the Company shall bear all
JAMS’ arbitration fees, and each party is responsible for its own attorneys’
fees.  Nothing in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.  To the extent applicable law prohibits
mandatory arbitration of sexual harassment claims, in the event Executive
intends to bring multiple claims, including a sexual harassment claim, the
sexual harassment claim may be publicly filed with a court, while any other
claims will remain subject to mandatory arbitration.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement on the day and year first written above.

 

 

BICYCLE THERAPEUTICS INC.

 

 

 

 

 

 

By:

/s/ Travis Thompson

 

 

Name: Travis Thompson

 

 

Title: Secretary

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Lee Kalowski

 

Lee Kalowski

 

14

--------------------------------------------------------------------------------



 

Exhibit A

 

CHANGE IN CONTROL

 

“Change in Control” means and includes each of the following:

 

(a)                                 a Sale; or

(b)                                 a Takeover.

 

The Compensation Committee of the Board of BTL shall have full and final
authority, which shall be exercised in its sole discretion, to determine
conclusively whether a Change in Control has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto; provided that any such Change in Control
also qualifies as a “change in control event” as defined in Section 409A of the
United States Internal Revenue Code of 1986, as amended and the regulations and
other guidance thereunder and any state law of similar effect, and any exercise
of authority in conjunction with a determination of whether a Change in Control
is a “change in control event” is consistent with such regulation.

 

“Control” shall have the meaning given to that word by Section 719 of the UK
Income Tax (Earnings and Pensions) Act 2003 and “Controlled” shall be construed
accordingly.

 

“Sale” means the sale of all or substantially all of the assets of BTL.

 

“Takeover” means circumstances in which any person (or a group of persons acting
in concert) (the “Acquiring Person”):

 

(a)                                 obtains Control of BTL as the result of
making a general offer to:-

i.                                          acquire all of the issued ordinary
share capital of BTL, which is made on a condition that, if it is satisfied, the
Acquiring Person will have Control of BTL; or

ii.                                       acquire all of the shares in BTL; or

(b)                                 obtains Control of BTL as a result of a
compromise or arrangement sanctioned by a court under Section 899 of the UK
Companies Act 2006, or sanctioned under any other similar law of another
jurisdiction; or

(c)                                  becomes bound or entitled under Sections
979 to 985 of the UK Companies Act 2006 (or similar law of another jurisdiction)
to acquire shares in BTL or

(d)                                 obtains Control of BTL in any other way,
including but not limited to by way of a merger.

 

--------------------------------------------------------------------------------



 

Exhibit B

 

EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT

 

2

--------------------------------------------------------------------------------